DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated July 14, 2022.  Claims 1 and 6-9 are currently amended and claims 1-9 remain pending in the application and have been fully considered by Examiner.    
The informalities present in the claims have been corrected and the objections are withdrawn.  
With the exception of claim 2, the 35 USC 112(b) rejection are withdrawn in view of Applicant’s amendments.
In view of the amendments, the 35 USC 101 rejections are withdrawn.
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive, as detailed below in the Prior Art Argument - Rejections section.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

35 USC 112(b) Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are not persuasive, as follows:

	With respect to claim 2, Applicant appears to argue that “said test objectives” is not indefinite because it refers to a step before “step b)”.  Regardless of when it occurs, it is still unclear whether ““said test objectives” as recited in claim 2 are the same as the “test objectives of category i” (see line 15), the test objectives that are impossible to satisfy and pertaining to category ii” (see line 18), the “test objectives of category iii,” or something else altogether.  Applicant’s argument is therefore unpersuasive.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are not persuasive, as follows:

With respect to claim 1, Applicant primarily argues that step “e” has been amended such that it is no longer a contingent limitation. Examiner respectfully disagrees.  Step “e” has been amended to recite “implementing at least one mathematical optimization algorithm, on a basis of a presence of the set of tests objectives in category iii.” This merely requires that step e runs when category iii is non-empty. It does not actually require that category iii be non-empty.  Thus step is a still a contingent limitation that is not required to execute.  Thus Applicant’s argument is unpersuasive.
Examiner suggests amending claim 1 to recite -- wherein each of the categories i, ii, and iii comprise at least one of the tests objectives --.  This would overcome the current prior art rejections.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  “the ‘Value Analysis’ module” in claims lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 2, lines 5, 6, and 7 each recite “said test objectives” and it is unclear whether this means the “test objectives of category i” (see line 15), the test objectives that are impossible to satisfy and pertaining to category ii” (see line 18), “test objectives of category iii.” For purposes of compact prosecution only, Examiner has interpreted lines 5, 6, and 7 as reciting – said test objectives of category i --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. 20160034375 (hereinafter Sinha) in view of Lininger 9043759 (hereinafter Lininger).

	With respect to claim 1, Sinha discloses A method to generate test suite for a source-code, test cases being preliminary stored on a memory accessible to a computer, the method being implemented by said computer, said method comprising: 
	a) implementing a structural analysis of said source-code to obtain a completed source-code including (e.g., Fig. 2 and associated text, e.g., [0022], the developers compile the tagged application code, generating tagged application 140.): 
	- [parsing the source-code], 
	- addition of annotations defining tests objectives into the source-code (e.g., Figs. 2-4B and associated text, e.g., [00200], developers identify methods and/or interfaces in the application code that are the entry points for use cases, and then tag these starting points with the corresponding use case IDs [annotations defining tests objectives into the source-code]; see also [0021].), 
	- [generation of stubs corresponding to the source-code]; 
	b) implementing at least one semantic analysis algorithm on said completed source-code including categorizing each of the tests objectives into a single one of the following categories: i/ set of tests objectives that are satisfied by using as inputs test cases including test parameters stored on the memory (e.g., Figs. 2-4B and associated text, e.g., [0022], at step 213, test harness 130 runs selected test case 112, executing tagged application 140 and storing the results (including both the tag information and the outcome) as test case result [passing test result, i.e. categorizing tests objectives into a set of tests objectives that are satisfied by using as inputs test cases including test parameters stored on the memory]; see also [0038].); 
	ii/ set of tests objectives that are impossible to satisfy with any test case (Id., particularly, storing the results (including both the tag information and the outcome) as test case result [failing test, i.e., set of tests objectives that are impossible to satisfy with any test case].); 
	[iii/ set of tests objectives that are, at least temporarily, unsatisfied;] (Examiner notes that this is required because claim 1 recites “a single one of the following categories.)
	c) feeding a first list of set of test cases with test cases that satisfy the test objectives of category i/ (e.g., Figs. 2-4B, particularly “Test Cases” of Fig. 4B, and associated text, e.g., [0022], at step 213, test harness 130 runs selected test case 112, executing tagged application 140 and storing the results (including both the tag information and the outcome) as test case result [for a passing test, feeding a first list of set of test cases with test cases that satisfy the test objectives of category i]; see also [0038].); 
	d) feeding a second list of test objectives with test objectives that are impossible to satisfy and pertaining to category ii/ (e.g., Figs. 2-4B, particularly “Test Cases” of Fig. 4B, and associated text, e.g., [0022], at step 213, test harness 130 runs selected test case 112, executing tagged application 140 and storing the results (including both the tag information and the outcome) as test case result [for a passing test, feeding a second list of test objectives with test objectives that are impossible to satisfy and pertaining to category ii]; see also [0038].), 
	[e), implementing at least one mathematical optimization algorithm, on a basis of a presence of the set of tests objectives in category iii, on parts of said completed source-code corresponding to test objectives of category iii/ including: 
	- identifying test cases that satisfy at least a part of said test objectives in category iii, 
	- feeding said first list of set of test cases with test cases that satisfy said test objectives in category iii, - categorizing said part of test objectives in category iii satisfied by test cases in category i/] (Examiner notes that category iii may still be empty and limitations of step e are contingent limitations that are not required to execute when category iii is empty.); 
	f) providing a test suite comprising said first list obtained in step c and completed in step e and said second list obtained in step d corresponding to said source-code (e.g., Figs. 2-4B and associated text, e.g., [0038], Advantageously, based on testing summary 460, the user may elect to reorder the test cases 112 in test suite 110  -- running higher priority test case 112.sub.2 before test case 112.sub.1 see also [0026].).
	Sinha does not appear to disclose parsing the source-code or generation of stubs corresponding to the source-code.  However, this is taught in analogous art, Lininger (e.g., Abstract, The system and method may parse the source code file to determine a source code function type corresponding to the unit description and copy the unit description to a unit test stub corresponding to the function type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sinha with the invention of Lininger because it “may shorten and improve the normally tedious process of unit testing,” as suggested by Lininger (see col. 2:22-23). 

	With respect to claim 2, Sinha also discloses the following supplementary preliminary step, before step b of implementing at least one semantic analysis algorithm, comprising implementing at least one mathematical optimization algorithm on parts of said completed source-code, including: - identifying test cases that satisfy at least a part of said test objectives, - feeding said first list of set of test cases with test cases that satisfy said test objectives, - categorizing said test objectives in category i/ (e.g., Figs. 2-4B and associated text, e.g., [0022], at step 213, test harness 130 runs selected test case 112, executing tagged application 140 and storing the results (including both the tag information and the outcome) as test case result [for passing result, identifying test cases that satisfy at least a part of said test objectives, - feeding said first list of set of test cases with test cases that satisfy said test objectives, - categorizing said test objectives in category i]; see also [0038], Advantageously, based on testing summary 460, the user may elect to reorder the test cases 112 in test suite 110  -- running higher priority test case 112.sub.2 before test case 112.sub.1.). 

	With respect to claim 3, Sinha does not appear to explicitly disclose wherein the step e is implemented a first time with a first mathematical optimization algorithm, and then, the step e is implemented at least a second time with a second mathematical optimization algorithm different from the first mathematical optimization algorithm.  However, as noted above with respect to claim 1, step e is a contingent limitation that does not necessarily execute and thus this feature is not required.

	With respect to claim 4, Sinha also discloses [wherein the step e is implemented at least one time with at least one mathematical optimization algorithm] (Examiner again notes that  step e is a contingent limitation that does not necessarily execute and thus this feature is not required), and then, before step f, the series of the following steps b', c' and d' is implemented at least one time: 
	b') implementing at least one supplementary semantic analysis algorithm on parts of said completed source-code corresponding to test objectives of category iii/ such that to categorize at least a part of said test objectives into categories i/ or ii/ (e.g., Figs. 2-4B and associated text, e.g., [0022], at step 213, test harness 130 runs selected test case 112, executing tagged application 140 and storing the results (including both the tag information and the outcome) as test case result [passing test result, i.e. categorize at least a part of said test objectives into categories i/]; see also [0038].); 
	c') feeding said first list of set of test cases with test cases that satisfy the test objectives of category i/ (e.g., Figs. 2-4B, particularly “Test Cases” of Fig. 4B, and associated text, e.g., [0022], at step 213, test harness 130 runs selected test case 112, executing tagged application 140 and storing the results (including both the tag information and the outcome) as test case result [for a passing test, feeding said first list of set of test cases with test cases that satisfy the test objectives of category i]; see also [0038].); 
	d') feeding said second list of test objectives with test objectives that are impossible to satisfy and pertaining to category ii/ (e.g., Figs. 2-4B, particularly “Test Cases” of Fig. 4B, and associated text, e.g., [0022], at step 213, test harness 130 runs selected test case 112, executing tagged application 140 and storing the results (including both the tag information and the outcome) as test case result [for a passing test, feeding said second list of test objectives with test objectives that are impossible to satisfy and pertaining to category ii]; see also [0038].).

	With respect to claim 8, Sinha discloses A system with a processor to execute computer software comprising instructions to implement the method of claim 1 (see the rejection of claim 1 above; see also [0007], Further embodiments of the present invention include a non-transitory computer-readable storage medium comprising instructions that cause a computer system to carry out one or more of the above methods).

	With respect to claim 9, Sinha discloses A non-transitory computer-readable recording medium on which a software is registered to implement the method according to claim 1 when the software is executed by a processor (see the rejection of claim 1 above; see also [0007], Further embodiments of the present invention include a non-transitory computer-readable storage medium comprising instructions that cause a computer system to carry out one or more of the above methods.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Lininger, as applied to claim 1 above, and further in view of Prasad 20110173591 (hereinafter Prasad).

	With respect to claim 5, Sinha in view of Lininger does not appear to disclose wherein step d further comprises associating, to each test objective impossible to satisfy and pertaining to category ii/, information about the reason of impossibility to be satisfied, said information being in a natural language. However, this is taught in analogous art, Prasad (e.g., Fig. 5 and associate text, e.g., [0005], the results of the test scripts may be compiled into a report that includes tests that pass, tests that fail, and reasons for the failed tests. In some embodiments, the report is displayed through a graphic user interface or stored to disk; see also [0050], An error message column 506 lists an error message that describes the way or reason that a test failed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Prasad because it provides an effective means of informing develops of why their test failed, which will help them fix the code.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Lininger, as applied to claim 1 above, and further in view of Pasupuleti 20130042145 (hereinafter Pasupuleti).

With respect to claim 6, Sinha in view of Lininger does not appear to disclose wherein at least one semantic analysis algorithm is one of the following: - the "Value Analysis" module of an abstract interpretation based analyzer – a Bounded Model-Checking based analyzer, and – a concolic based analyzer module of the abstract interpretation based analyzer.  However, this is taught in analogous art, Pasupuleti (e.g., [0055], to generate test set that violates these asserts the transformed program is analyzed using C Bounded Model Checker (CBMC)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Pasupuleti because “it is desirable to generate test data automatically with respect to any of the two coverage criteria Boundary Value Coverage (BVC) and Masking Boundary Value Coverage (MBVC),” as suggested by Pasupuleti (see [0005]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Lininger, as applied to claim 1 above, and further in view of Cuoq et al. “Frama-C A Software Analysis Perspective” (hereinafter Cuoq) in view of Pasupuleti.

With respect to claim 7, Sinha in view of Lininger does not appear to disclose the following steps in this order: b) implementing the "Value Analysis" module of an abstract interpretation based analyzer; e) if the category iii/ is not empty, implementing a genetic algorithm on parts of said completed source-code corresponding to test objectives of category iii/; b') implementing a Bounded Model-Checking based analyzer b") implementing a concolic based analyzer module of the abstract interpretation based analyzer.  Examiner first notes that “if the category iii/ is not empty, implementing a genetic algorithm on parts of said completed source-code corresponding to test objectives of category iii/” is a contingent limitation that is not required to execute.  Furthermore, in analogous art, Cuoq teaches implementing the "Value Analysis" module of an abstract interpretation based analyzer and implementing a concolic based analyzer module of the abstract interpretation based analyzer (e.g., p. 240, Given a C program p under test and a precondition restricting its inputs, the PathCrawler plug-in generates test cases respecting various test coverage criteria; p. 237, The Value plugin (short for Value Analysis) is a forward dataflow analysis based on the principles of abstract interpretation.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Cuoq because “Frama-C answers the combined introductory challenges of scalability, interoperability, and soundness with a unique architecture and a robust set of analyzers,” as suggested by Cuoq (see p. 245).
Furthermore, Pasupuleti teaches implementing the CBMC analysis algorithm (e.g., [0055], to generate test set that violates these asserts the transformed program is analyzed using C Bounded Model Checker (CBMC)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Pasupuleti because “it is desirable to generate test data automatically with respect to any of the two coverage criteria Boundary Value Coverage (BVC) and Masking Boundary Value Coverage (MBVC),” as suggested by Pasupuleti (see [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, McClory et al. 20180321918 teaches generating code stubs within source code files based API configuration information.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192/2194